Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT AND JOINDER TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT AND JOINDER TO CREDIT AGREEMENT (this “Amendment”), dated
as of March 28, 2013 (the “Effective Date”), is entered into by and among
VENOCO, INC. (the “Company”) and the undersigned lenders party to the Credit
Agreement defined below, and acknowledged by CITIBANK, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, this Amendment is in respect of that certain Fifth Amended and Restated
Credit Agreement, dated as of October 3, 2012, among the Company, the Guarantors
from time to time parties thereto, the several financial institutions from time
to time parties thereto as Lenders, the Administrative Agent, the Arranger, the
Syndication Agent and the Documentation Agent and the other Persons from time to
time parties thereto (as amended, supplemented, restated or otherwise modified,
the “Credit Agreement”);

 

WHEREAS, the Company has requested (1) an increase in the Aggregate Commitment
pursuant to Section 2.16 of the Credit Agreement, (2) an increase in the
Borrowing Base, (3) an amendment to Section 8.12 of the Credit Agreement to make
adjustments regarding certain financial covenants and (4) certain other
modifications to the Credit Agreement specified below.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth herein, the parties hereto agree as follows:

 

SECTION 1.        Definitions; Rules of Interpretation. Unless otherwise defined
in this Amendment, each capitalized term used in this Amendment has the meaning
assigned to such term in the Credit Agreement. The rules of interpretation set
forth in Section 1.2 of the Credit Agreement are incorporated in this Amendment
as if set forth in the Amendment.

 

SECTION 2.        Amendment to Section 1.1 of the Credit Agreement. The
following new definition is hereby inserted into Section 1.1 of the Credit
Agreement in alphabetical order:

 

“Consolidated Secured Debt Leverage Ratio” means as at the last day of any
period of four consecutive fiscal quarters of the Company, commencing with the
fiscal quarter ended March 31, 2013, as the last quarter in the initial period
of four consecutive fiscal quarters contemplated hereby, the ratio of
(a) Consolidated Total Debt as of such day that is secured to (b) Consolidated
EBITDA for such period.

 

SECTION 3.        Amendment to Section 1.1 of the Credit Agreement. The
following definitions are amended and restated in their entirety to read as
follows:

 

“Consolidated EBITDA” means with respect to the Company and its Restricted
Subsidiaries on a consolidated basis for any fiscal period, without duplication,
(a) Consolidated Net Income plus (b) depreciation, depletion, amortization,
adjustments resulting from the application of ASC 718 and ASC

 

--------------------------------------------------------------------------------


 

505-50 and other non-cash items reducing Consolidated Net Income plus
(c) Consolidated Interest Expense plus (d) income tax expense plus (e) one-time
expenses in an amount up to but not exceeding $10,000,000 incurred in connection
with the Merger and the financing of the Merger plus (f) non-cash expenses for
any employee stock ownership plan or stock appreciation rights plan minus
(g) any non-cash items increasing Consolidated Net Income, all determined in
accordance with GAAP. For purposes of Section 8.12(a) and Section 8.12(c),
Consolidated EBITDA shall be calculated to give pro forma effect to Acquisitions
and Dispositions as if such Acquisition(s) or Disposition(s) had been
consummated on the first day of the period of four consecutive fiscal quarters
ending on the relevant date of calculation.

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender Insolvency Event shall not be
deemed to have occurred solely by virtue of (A) the ownership or acquisition of
any equity interests in any Lender or any Parent Company by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or (B) an undisclosed administration.

 

SECTION 4.        Amendment to Section 2.6 of the Credit Agreement. Clause
(f) of Section 2.6 of the Credit Agreement is hereby amended by inserting the
following new subclause (iv) immediately following the last clause of such
Section 2.6(f).

 

(iv)          The Company shall prepay the Loans within five Business Days after
its receipt of any cash proceeds from the Proposed Disposition (as defined in
that certain Second Waiver to Credit Agreement, dated as of December 27, 2012,
by and among the Company and the Lenders party thereto and acknowledged by the
Administrative Agent).

 

SECTION 5.        Amendment to Article VI of the Credit Agreement. Article VI of
the Credit Agreement is hereby amended by adding the following new Section 6.30
at the end of such Article VI:

 

Section 6.30          OFAC. None of the Company or any Guarantor nor, to the
knowledge of Company, any director, officer or Affiliate of Company or any of
its

 

2

--------------------------------------------------------------------------------


 

Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department.

 

SECTION 6.        Amendment to Section 7.1 of the Credit Agreement.
Section 7.1(a) of the Credit Agreement is hereby amended by adding the following
to the end of such Section before the semicolon:

 

provided, that notwithstanding the foregoing, the financial statements in
respect of the year ending December 31, 2012 may be delivered on or prior to
April 15, 2013

 

SECTION 7.        Amendment to Section 7.2 of the Credit Agreement. Section 7.2
of the Credit Agreement is hereby amended by amending and restating clauses
(a) and (b) in their entirety to read as follows:

 

(a)              as soon as available, but not later than 60 days after the
close of the first three fiscal quarters of each year and 90 days after the
close of each fiscal year, a Quarterly Status Report in a form reasonably
acceptable to the Lenders, as of the last day of the immediately preceding
quarter; provided, that notwithstanding the foregoing, the Quarterly Status
Report in respect of the fiscal quarter ending December 31, 2012 may be
delivered on or prior to April 15, 2013;

 

(b)              concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and 7.1(b), a Compliance Certificate executed by
a Responsible Officer;

 

SECTION 8.        Amendment to Section 8.12 of the Credit Agreement.

 

(a)           Section 8.12(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

(a)             Consolidated Leverage Ratio. The Company shall not permit the
Consolidated Leverage Ratio to exceed (i) for any fiscal quarter ending on or
before September 30, 2013, 5.75 to 1.00, (ii) for the fiscal quarter ending on
December 31, 2013, 5.00 to 1.00, (iii) for the fiscal quarter ending on
March 31, 2014, 4.75 to 1.00, (iv) for the fiscal quarter ending on June 30,
2014, 4.50 to 1.00, and (v) for any fiscal quarter ending thereafter, 4.00 to
1.00.

 

(b)           Section 8.12 of the Credit Agreement is hereby amended by
inserting the following new clause (d) at the end of such Section 8.12:

 

(d)             Consolidated Secured Debt Leverage Ratio. The Company shall not
permit the Consolidated Secured Debt Leverage Ratio for any fiscal quarter
ending on or after March 31, 2013 and for which the Consolidated Leverage Ratio
is greater than 3.75 to 1.00 to exceed 2.00 to 1.00.

 

3

--------------------------------------------------------------------------------


 

SECTION 9.        Amendment to Section 8.19 of the Credit Agreement.
Section 8.19 of the Credit Agreement is hereby amended by inserting the
following sentence at the end of such Section 8.19:

 

The Company will not directly or indirectly use the proceeds of the Credit
Extensions or otherwise make available such proceeds to any person, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

 

SECTION 10.      Amendment to Section 9.3 of the Credit Agreement. Section 9.3
of the Credit Agreement is amended by inserting the phrase “and any amounts
received by the Administrative Agent or any Lender under or pursuant to the
Guaranty” immediately following the phrase “The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies or otherwise”.

 

SECTION 11.      Amendment to Exhibit C. Exhibit C to the Credit Agreement is
hereby amended by amending and restating Schedule A to such Exhibit C as set
forth on Schedule A to this Amendment.

 

SECTION 12.      Representations and Warranties, Etc. The Company and each of
the Loan Parties represents and warrants to the Administrative Agent, the
Issuing Lender and the Lenders that as of the Effective Date and after giving
effect to the amendments and waivers in this Amendment:

 

(a)             each of the representations and warranties by the Loan Parties
contained in the Credit Agreement and in the other Loan Documents are true and
correct on and as of such date in all material respects as though made as of the
date hereof, except those that by their terms relate solely as to an earlier
date, in which event they shall be true and correct in all material respects on
and as of such earlier date;

 

(b)             the execution, delivery and performance of this Amendment has
been duly authorized by all requisite organizational action on the part of the
Company and each other Loan Party;

 

(c)             the Credit Agreement as amended hereby and each other Loan
Documents constitute valid and legally binding agreements enforceable against
each Loan Party that is a party thereto in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws relating to or affecting creditors’ rights generally and by general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; and

 

(d)             no Default or Event of Default exists under the Credit
Agreement, any of the other Loan Documents or any of the Second Lien Loan
Documents.

 

4

--------------------------------------------------------------------------------


 

SECTION 13.      Ratification. The Company and each other Loan Party hereby
ratifies and confirms, as of the Effective Date, (a) the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, as such covenants and agreements may be modified by this Amendment
and the transactions contemplated thereby and (b) all of the Obligations under
the Credit Agreement and the other Loan Documents.

 

SECTION 14.      Effectiveness. This Amendment shall become effective as of the
Effective Date when all of the conditions set forth in this Section 14 have been
satisfied. Notwithstanding the foregoing, in the event the conditions precedent
set forth in this Section 14 are not satisfied on or before March 31, 2013, this
Amendment shall not become effective.

 

(a)             The Administrative Agent shall have received executed
counterparts of this Amendment from the Company, the Guarantors, the
Administrative Agent, the Required Lenders and each New Lender (as defined
below). For the avoidance of doubt, the “Required Lenders” shall be determined
on and as of the Effective Date and before giving effect to the joinder
specified in Section 15 hereof.

 

(b)             The Administrative Agent shall have received from the Company a
certificate of each Loan Party dated as of the Aggregate Commitment Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of each such Loan Party

 

(i)            certifying and attaching the resolutions adopted by such Loan
Party authorizing the Aggregate Commitments as increased, and

 

(ii)           in the case of the Company, certifying (1) as to the matters set
forth in Section 5.2(b) of the Credit Agreement (provided that the references to
“Borrowing Date” shall be deemed to be “Aggregate Commitment Increase Effective
Date”), Section 5.2(c), and Section 5.2(d) and (2) that as of the Aggregate
Commitment Increase Effective Date and after giving effect to the increase in
the Aggregate Commitment being made on such date, such increase in the Aggregate
Commitment is permitted under the Second Lien Loan Documents, the Senior Notes
Indentures and the Exchange Notes Indentures.

 

(c)             After giving effect to the joinder of New Lenders pursuant to
Section 15 of this Amendment, and the other transactions to occur on the
Effective Date, including any Credit Extensions, the Company shall have at least
$30,000,000.00 in the aggregate of cash, Cash Equivalents and Unused
Availability under this Agreement in excess of the amount that would be required
to pay off and terminate the Second Lien Loan Documents and the Administrative
Agent shall have received a certificate duly executed by a Responsible Officer
of the Company (i) certifying as to the outstanding principal amount and
accrued, unpaid interest under the Second Lien Loan Documents on the Effective
Date and (ii) demonstrating in reasonable detail that the Company has the
minimum liquidity set forth in this clause (c).

 

(d)             The Administrative Agent shall have received all reasonable
out-of-pocket fees, costs and expenses incurred in connection with the
negotiation, preparation,

 

5

--------------------------------------------------------------------------------


 

execution and delivery of this Amendment and related documents (including the
fees, charges and disbursements of counsel to the Administrative Agent) for
which the Company has received an invoice at least one Business Day before the
Effective Date.

 

(e)             The Administrative Agent shall have received, for the ratable
account of each Lender, the Second Amendment Fees (as defined below).

 

SECTION 15.      Joinder and Increased Borrowing Base.

 

(a)             Joinder. If the conditions set forth in Section 14 are
satisfied, the Aggregate Commitments shall be increased on and effective as of
the Effective Date (herein, the “Aggregate Commitment Increase Effective Date”)
to the aggregate of the Commitments set forth on Annex I attached to this
Amendment.

 

(i)      Effective on the Aggregate Commitment Increase Effective Date, each
financial institution identified on Annex I attached to this Amendment as a “New
Lender” (each, a “New Lender”) hereby becomes a party to the Credit Agreement as
a Lender pursuant to Section 2.16 of the Credit Agreement. By its execution of
this Amendment, each New Lender (i) agrees to become, as of the Aggregate
Commitment Increase Effective Date, a Lender under the Credit Agreement as if
originally a signatory thereto and to be bound by the terms of the Credit
Agreement (as amended hereby) and each of the Loan Documents and to perform the
obligations and duties of a Lender under the Credit Agreement and
(ii) authorizes the Administrative Agent to act as its agent under the Credit
Agreement and the other Loan Documents.

 

(ii)      Pursuant to Section 2.16(c) of the Credit Agreement, the
Administrative Agent is hereby giving notice to the Company and the Lenders of
the Aggregate Commitment Increase Effective Date and that the final allocations
are set forth on Annex I attached to this Amendment. The Company shall prepay
any Loans outstanding on the Aggregate Commitment Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.4 of the Credit
Agreement) to the extent necessary to keep the outstanding Loans ratable with
the Pro Rata Share set forth on Annex I attached to this Amendment.

 

(iii)      For the Commitment increase set forth in this Amendment only, the
Required Lenders hereby waive the 10 Business Day advance notice requirement in
Section 2.16(a) of the Credit Agreement for increased Commitments.

 

(b)             Borrowing Base.

 

(i)        If the conditions set forth in Section 14 of this Amendment are
satisfied, the Borrowing Base under the Credit Agreement is hereby increased
from $175,000,000 to $270,000,000, effective on the Aggregate Commitment
Increase Effective Date, such increase to be effective until the reduction in
the Borrowing Base specified in subclause (ii) of this Section 15(b), if such
reduction

 

6

--------------------------------------------------------------------------------


 

occurs pursuant to the terms of such subsection, or until such time as the
Borrowing Base is redetermined in accordance with the Credit Agreement.

 

(ii)             If the covenant set forth in Section 16 of this Amendment is
not satisfied on or before the Trigger Date (as defined below) and the
conditions set forth in Section 15(c) of this Amendment have not been met on or
prior to the Trigger Date, the Borrowing Base shall be reduced from $270,000,000
to $175,000,000 automatically and without further action by the Borrower,
Administrative Agent, any Lender or any other Person, such reduction to be
effective from the Trigger Date until such time as the Borrowing Base is
redetermined in accordance with the Credit Agreement. If a Borrowing Base
Deficiency results from such reduction, then the Company shall immediately cure
such Borrowing Base Deficiency by no later than 4:00 PM, Houston time, on the
Trigger Date, by prepaying the Loans in an aggregate principal amount equal to
such excess, together with interest on the principal amount paid and accrued to
the date of such prepayment and if any excess remains after prepaying the Loans
because of any Letter of Credit Outstandings, Cash Collateralize an amount equal
to such excess.

 

(iii)             For the avoidance of doubt, the Borrower shall not receive a
refund of any Second Amendment Fees even if the Borrowing Base is reduced on the
Trigger Date in accordance with Section 15(b)(ii) of this Amendment.

 

(c)           Conditions to Maintaining Increases. On or before Friday,
March 29, 2013 (the “Trigger Date”), the Administrative Agent shall have
received evidence of payment by the Company of all accrued and unpaid fees,
costs and expenses owed pursuant to the Second Lien Loan Documents and
satisfaction of all other Obligations (as defined in the Second Lien Term Loan
Agreement) arising from or in connection with the Second Lien Loan Documents. In
connection therewith the Required Lenders hereby consent and agree to such
payments in respect of the Second Lien Loan Documents notwithstanding the
provisions of the Credit Agreement, including Section 8.9 thereof.

 

SECTION 16.      Additional Covenant. As an additional affirmative covenant
under the Loan Documents, on or before the Trigger Date, the Company shall pay
all accrued and unpaid fees, costs and expenses owed pursuant to the Second Lien
Loan Documents and satisfaction of all other Obligations (as defined in the
Second Lien Term Loan Agreement) arising from or in connection with the Second
Lien Loan Documents.

 

SECTION 17.      Second Amendment Fees. As consideration for the Commitments of
each Lender under the Credit Agreement (after giving effect to this Amendment),
the Borrower agrees to pay to the Administrative Agent for the ratable account
of each Lender the amendment and upfront fees agreed upon in a separate fee
letter with the Administrative Agent (the “Second Amendment Fees”). All Second
Amendment Fees will be payable on the Effective Date in immediately available
funds. The Borrower agrees that, once paid, the Second Amendment Fees shall not
be refundable under any circumstances, regardless of whether the transactions or
borrowings contemplated by this Amendment are consummated and will not be
subject to

 

7

--------------------------------------------------------------------------------


 

counterclaim or set-off, or be otherwise affected by, any claim or dispute
relating to any other matter.

 

SECTION 18.      Governing Law; Severability; Integration. THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. If any provision of this Amendment or any other Loan Document is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
This Amendment and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.

 

SECTION 19.      Execution in Counterparts. This Amendment may be executed by
the parties hereto in several counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original and all of
which when taken together shall constitute a single document.

 

SECTION 20.      Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective permitted
successors and assigns; provided, however, that (a) the Company may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender; and (b) the rights of sale,
assignment and transfer of the Lenders are subject to Section 11.8 of the Credit
Agreement.

 

SECTION 21.      Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended,
waived or otherwise modified by this Amendment; (b) this Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement; and (c) a
facsimile signature of any party hereto shall be deemed to be an original
signature for purposes of this Amendment.

 

SECTION 22.      ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

(Remainder of Page Left Intentionally Blank)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

COMPANY:

 

 

 

 

 

VENOCO, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ed O’Donnell

 

 

Name:

Ed O’Donnell

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Ed O’Donnell

 

 

Name:

Ed O’Donnell

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

By: VENOCO, INC., its Manager

 

 

 

 

 

 

 

 

By:

/s/ Ed O’Donnell

 

 

Name:

Ed O’Donnell

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

 

 

 

By:

/s/ Ed O’Donnell

 

 

Name:

Ed O’Donnell

 

 

Title:

Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

By:

TEXCAL ENERGY (GP) LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ed O’Donnell

 

 

Name:

Ed O’Donnell

 

 

Title:

CEO

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND A LENDER:

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ John Miller

 

 

 

Name:

John Miller

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Terry Donovan

 

 

 

Name:

Terry Donovan

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Chulley Bogle

 

 

 

Name:

Chulley Bogle

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

RB INTERNATIONAL FINANCE (USA) LLC, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Shirley Ritch

 

 

Name:

Shirley Ritch

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ John A. Valiska

 

 

Name:

John A. Valiska

 

 

Title:

First Vice President

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

BOKF, NA dba BANK OF OKLAHOMA, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Guy C. Evangelista

 

 

Name:

Guy C. Evangelista

 

 

Title:

SVP

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Scott

 

 

Name:

Joseph Scott

 

 

Title:

Director

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin Donaldson

 

 

Name:

Kevin Donaldson

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Day

 

 

Name:

Christopher Day

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

By:

/s/ Wei-Jen Yuan

 

 

Name:

Wei-Jen Yuan

 

 

Title:

Associate

 

 

 

 

 

 

 

 

NEW LENDER:

 

 

 

 

 

SOVEREIGN BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Name:

Aidan Lanigan

 

 

Title:

SVP

 

 

 

 

 

 

 

 

 

By:

/s/ George Louis McKinley

 

 

Name:

George Louis McKinley

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

NEW LENDER:

 

 

 

 

 

ABN AMRO CAPITAL USA LLC, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth Johnson

 

 

Name:

Elizabeth Johnson

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name:

Darrell Holley

 

 

Title:

Managing Director

 

S-2

--------------------------------------------------------------------------------


 

ANNEX I

 

Commitments and Pro Rata Shares

 

 

 

 

 

Existing Lender/

 

Financial Institution

 

Commitment

 

New Lender

 

Citibank, N.A.

 

$

35,000,000.00

 

Existing Lender

 

The Bank of Nova Scotia

 

$

25,000,000.00

 

Existing Lender

 

KeyBank National Association

 

$

27,500,000.00

 

Existing Lender

 

RB International Finance (USA) LLC

 

$

35,000,000.00

 

Existing Lender

 

BOKF, NA dba Bank of Oklahoma

 

$

25,000,000.00

 

Existing Lender

 

Bank of America, N.A.

 

$

25,000,000.00

 

Existing Lender

 

Amegy Bank National Association

 

$

20,000,000.00

 

Existing Lender

 

Credit Suisse AG, Cayman Islands Branch

 

$

15,500,000.00

 

Existing Lender

 

Sovereign Bank, N.A.

 

$

25,000,000.00

 

New Lender

 

ABN AMRO Capital USA LLC

 

$

35,000,000.00

 

New Lender

 

 

 

 

 

 

 

TOTAL

 

$

268,000,000.00

 

 

 

 

(End of Annex I)

 

--------------------------------------------------------------------------------